Citation Nr: 9911314	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for pancreatitis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for chronic left 
shoulder dislocation.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for kidney stones.  

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hemorrhoids.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for stomach ulcers.  




REPRESENTATION

Appellant represented by:	Barry W. Finkel, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant had active service from October 1974 to 
November 1974.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in May 1998, it was remanded to the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO) for clarification of the appellant's intentions 
with respect to a request for a hearing before the Board.  
The appellant's position was subsequently clarified by the RO 
and the appellant was afforded a videoconference hearing 
before the Board in December 1998.  The case is now ready for 
further appellate review.  


FINDINGS OF FACT

1.  In June 1991, the RO considered all of the evidence of 
record and denied the appellant's claim of entitlement to 
service connection for pancreatitis, chronic left shoulder 
dislocation, kidney stones, hemorrhoids and stomach ulcers.  

2.  Additional evidence received since June 1991 is either 
cumulative and duplicative, or does not bear directly and 
substantially upon the matter of service connection for 
pancreatitis, chronic left shoulder dislocation, kidney 
stones, hemorrhoids and/or stomach ulcers and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The June 1991 decision which denied service connection for 
pancreatitis, chronic left shoulder dislocation, kidney 
stones, hemorrhoids and stomach ulcers, is final; new and 
material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C.A. §§ 5107(a), 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).  In addition, service connection may be granted for 
peptic ulcers and/or kidney stones, if manifested to a 
compensable degree with one year following separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

The appellant is seeking service connection for pancreatitis, 
chronic left shoulder dislocation, kidney stones, hemorrhoids 
and stomach ulcers, which he contends began in or was the 
result of service.  However, inasmuch as a final decision as 
to that issue has been rendered, the matter currently before 
the Board for appellate review is whether new and material 
evidence has been submitted with which to reopen the claim of 
entitlement to service connection.

In, July 1990, the appellant filed an original claim of 
entitlement to service connection for pancreatitis, chronic 
left shoulder dislocation, kidney stones, hemorrhoids and 
stomach ulcers.  In June 1991, the RO considered all of the 
evidence of record and denied the appellant's claim of 
entitlement to service connection for pancreatitis, chronic 
left shoulder dislocation, kidney stones, hemorrhoids and 
stomach ulcers, finding that although the medical evidence 
showed recent treatment for external hemorrhoids, 
pancreatitis, left kidney stone, a painful left shoulder, and 
gastric complaints, it did not show treatment or diagnosis of 
pancreatitis, chronic left shoulder dislocation, kidney 
stones, hemorrhoids and/or stomach ulcers in service, or 
treatment or diagnosis of kidney stones and/or stomach ulcers 
in the one year presumptive period following service.  The 
appellant was provided notice of that decision in June 1991.  
The appellant never filed a notice of disagreement with that 
decision.  Therefore, that decision is final and ordinarily 
may not be reopened.  See 38 U.S.C.A. 7105; 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  However, a recent decision by the U.S. Court of 
Appeals for the Federal Circuit invalidated this standard on 
the grounds that it could impose a higher burden on a veteran 
than imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. 
§ 3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc);  see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

With respect to the issue of reopened claims, the Court held, 
even assuming that newly presented evidence was material, a 
reopened claim could be denied in the clear absence from the 
total record of a required element of a well-grounded claim.  
Winters, No. 97-2180 (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The basis for the RO's last final denial of entitlement to 
service connection for pancreatitis, chronic left shoulder 
dislocation, kidney stones, hemorrhoids and/or stomach 
ulcers, was that the claimed disorder was not present in 
service or with regard to kidney stones and stomach ulcers, 
within the first post-service year, nor could they otherwise 
be related to the appellant's period of service.

Consequently, the Board must determine if any of the evidence 
received subsequent to those determinations is both "new" and 
"material," to the question of whether the appellant has 
pancreatitis, chronic left shoulder dislocation, kidney 
stones, hemorrhoids and/or stomach ulcers that was present in 
service, in the case of kidney stones and stomach ulcers, 
that was present within the first post-service year, or could 
otherwise be related to the appellant's period of service.  
These questions involve a medical diagnosis or opinion as to 
medical causation, and therefore require competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The evidence submitted since the RO's denials of the claims 
on the merits in 1991, and implicitly or explicitly claimed 
by the appellant to be new and material, consists of copies 
of VA outpatient treatment records from 1987 to 1989 that 
were previously submitted in April 1991, copies of VA 
outpatient treatment records from 1990 to 1997, copies of 
private outpatient treatment records from September 1995, 
copies of the appellant's service medical records consisting 
of an entrance examination report, copies of the appellant's 
service personnel records, and the appellant's written and 
oral statements submitted to the RO or given at the recent 
videoconference Board hearing before the undersigned.  

Obviously, the duplicate copies of VA outpatient treatment 
records from 1987 to 1989 that were previously submitted in 
April 1991, are not new since they were previously considered 
by the RO in the denial of the appellant's claim in June 
1991.

The appellant has essentially stated both in writing and at 
his hearing before the Board that he has had the disorders at 
issue since his six week period of service in 1974, and more 
specifically that they were precipitated by an incident on a 
rifle range in service when the sergeant in charge hit the 
appellant and dislocated his shoulder.  Although the 
appellant's written and oral statements submitted since 1991 
are new, in that they were not previously of record, the 
record does not reflect that the appellant possesses a 
recognized degree of medical knowledge that would render his 
opinions on medical diagnoses or causation competent.  The 
Court, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
extended the principal of Grottveit v. Brown, 5 Vet. App. 91 
(1993), to hold that if lay assertions of medical causation 
will not suffice initially to establish a plausible, well 
grounded claim, under 38 U.S.C.A. § 5107(a), it necessarily 
follows that such assertions cannot serve as the predicate to 
reopen a claim under 38 U.S.C.A. § 5108.  Consequently, the 
appellant's own statements, including his hearing testimony, 
are insufficient to reopen the claim.  

On the other hand, the newly submitted September 1995 private 
treatment records and VA outpatient treatment records from 
1990 to 1997, were for the most part, generated by physicians 
who are deemed to possess the requisite medical knowledge to 
render a medical diagnosis and opinion of causation 
competent.  

The September 1995 private treatment records involved 
treatment of the appellant for an injury to the back neck and 
head, and as such is unrelated to the disorders at issue and 
clearly not material.  

Although VA outpatient treatment records from 1990 to 1997 
document the treatment of the appellant for various 
disorders, including the disorders at issue, they are not 
material because they are not probative of the issues at 
hand.  These medical records do not address whether 
pancreatitis, chronic left shoulder dislocation, kidney 
stones, hemorrhoids and/or stomach ulcers were present in 
service, or whether any of those disorders could otherwise be 
related to the appellant's period of service, presumptively 
or otherwise.  The newly submitted medical records merely 
reflects the diagnoses of possible pancreatitis, a left 
kidney stone, a pyloric ulcer, degenerative changes in the 
left shoulder, and external hemorrhoids, and document the 
appellant's treatment for those disorders.  Because the 
additional medical evidence submitted does not tend to show 
that any of the disorders at issue was present in service, 
within the first post-service year, or were otherwise related 
to the appellant's period of service, it does not address the 
specified basis for the last final denial of the claim.  It 
is not new and material, and the claim may not be reopened on 
the basis of the newly submitted VA medical records.  The 
only reference to service, or opinions relating any disorder 
at issue to service contained within those records are 
entirely within the context of the history provided solely 
and exclusively by the appellant.  An opinion based upon 
information provided by individuals who lack the medical 
background required to analyze medical information has no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such it is not deemed so significant and of such 
probative value that it must be considered in order to fairly 
decide the merits of the claim, and it is therefore not new 
and material.  

The copies of the appellant's service medical records consist 
of an entrance examination report that shows the medical 
evaluation of the appellant to be within normal limits upon 
entry into service.  This report is new, but is not material 
because it considers a time period at the point of entry into 
service, and by its very nature cannot show that any of the 
disorders at issue was present in service, within the first 
post-service year, or was otherwise related to the 
appellant's period of service.  

The copies of the appellant's service personnel records 
reflect that the appellant served approximately 36 days on 
active duty.  They show that the appellant failed every 
academic test administered and that he admitted that he could 
not read.  The records reveal that the appellant was referred 
to the Depot Aptitude Board (DAB) and was recommended in 
November1974 for discharge from service due to mental 
inaptitude.  The referring Senior Member of the DAB noted in 
the recommendation that the appellant had no mental or 
physical disability which would warrant his discharge by 
reason of physical disability.  These records are new, but 
are not material because it does not show that any of the 
disorders at issue was present in service, within the first 
post-service year, or were otherwise related to the 
appellant's period of service. 

The Board therefore finds that the additional non-duplicative 
evidence obtained in connection with the appellant's current 
claim is new evidence, but not material.  Because the more 
recently submitted evidence does not address or meet the 
requirement of a medical nexus between military service and 
any of the present disorders at issue with any competent 
medical evidence or opinion, it does not tend to prove a 
matter at issue, and it is hence, not probative.  In fact, if 
anything, the additional evidence tends to disprove the 
appellant's claim of service connection.  Consequently, it is 
not evidence "which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim." 38 C.F.R. § 3.156(a).

Thus, in view of the foregoing, the recently submitted 
evidence is not new and material.  See Hodge, Elkins, 
Winters, supra.  The law is clear that "the Board does not 
have jurisdiction to consider a claim which has been 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  In the absence of evidence that is both new and 
material, the appellant's request to reopen his claim for 
service connection for pancreatitis, chronic left shoulder 
dislocation, kidney stones, hemorrhoids and/or stomach 
ulcers, must be denied.  38 U.S.C.A. §§ 5107(a), 5108, 7104, 
7105; 38 C.F.R. §§ 3.156, 20.1100.


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for pancreatitis, chronic 
left shoulder dislocation, kidney stones, hemorrhoids and/or 
stomach ulcers, the claim remains denied.



		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals

 

